Citation Nr: 0716433	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
temporomandibular joint dysfunction (TMJ).  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
periodontal disease.  

3.  Entitlement to service connection for TMJ.

4.  Entitlement to service connection for periodontal 
disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1977 to April 1978, 
May 1980 to July 1980, July 1981 to July 1984, and January 
1985 to March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  The RO denied service connection for periodontal disease 
and TMJ in February 2002; the veteran was notified of this 
decision in April 2002 and did not appeal, thus decision 
became final.  

2.  Evidence received since the denial of service connection 
for periodontal disease and TMJ creates a reasonable 
possibility of substantiating the claim.

3.  Any current TMJ is unrelated to the veteran's period of 
service.  

4.  Although the veteran sustained dental trauma in an 
inservice incident to teeth 9, 23, and 24, the medical 
evidence of record does not show he has a compensable dental 
condition.



CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying service 
connection for periodontal disease and TMJ is final.  
38 U.S.C.A. § 7105 (c) (West 2002).

2.  Evidence received since the February 2002 determination 
is new and material and the claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

4.  TMJ syndrome was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.  The criteria are not met for service connection for 
periodontal disease for compensation purposes.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.381 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a);38 C.F.R. § 3.159(b)(1).

June 2003 and March 2005 VCAA letters informed the veteran of 
the information and evidence necessary to substantiate the 
claim.  The letters also told him what types of evidence VA 
would undertake to obtain and what evidence he was 
responsible for obtaining.  

The March 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The RO 2003 and 2005 letters provided notice as to the first 
three elements.  A March 2006 letter provided notice on the 
last two Dingess elements.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating but the deficiency as to the March 2005 letter 
was remedied by readjudication of the claim after provision 
of the notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).   

The timing deficiency with regard to the March 2006 letter 
was not cured by readjudication.  The timing deficiency is 
not prejudicial to the veteran because the claims are being 
denied and no effective date or rating is being set.

The Board finds that there has been compliance with the duty 
to assist requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded a VA examination.  Under these 
circumstances, no further action is reasonably likely to 
assist the veteran in substantiating the claim.



New and Material

If a notice of disagreement is not received within one year 
of an RO decision, the decision becomes final.  38 U.S.C.A. 
§ 7105(b),(c) (West 2002).  Final decisions will be reopened 
if new and material evidence is received.  38 U.S.C.A. 
§ 5108.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).

The net result is that service connection for compensation 
purposes is not available for a dental condition other than 
for injuries sustained as a result of dental trauma.  Dental 
disabilities that may be awarded compensable disability 
ratings are set forth under 38 C.F.R. 4.150.  These 
disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. §  4.150, Diagnostic Codes 
9900-9916.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of Chapter 17.  38 C.F.R. 
§ 3.381.  

In February 2002, the RO denied service connection for 
periodontal disease and TMJ.  The veteran was notified of the 
decision in April 2002 and did not appeal.  Thus, the 
decision became final.  

Evidence before the RO at the time of its previous denial 
included the veteran's service medical records, statements 
from the veteran, treatment records from his private 
physician, and the results of a November 2001 VA examination.  
At the time of his November 2001 VA examination, the veteran 
indicated that his chief complaint was that he periodically 
experienced swelling along with a throbbing and aching from 
his front tooth.  The problem would come and go and the 
veteran stated that he was aware that his front tooth has 
loosened over time.  

The veteran also mentioned some jaw joint popping and mild 
soreness in this area on occasion.  He stated that he had had 
his third molar teeth, wisdom teeth, removed in1984 while at 
Fort Bragg with no problems resulting from this.  When 
questioned about any trauma, the veteran indicated that he 
hit his head on the side of a plane door when jumping out 
during a training exercise in the early 1980's.  He also 
noted that he had been in a motor vehicle accident while on 
active duty.  He denied injuring his jaw or teeth from this 
or any serious trauma to the neck or head as a result of 
these incidents.  

The examiner noted that the veteran's dental history revealed 
that he had had his third molars removed.  He also had 
routine cleanings and fillings and root canal treatment while 
in the military.  

Physical examination of the head and neck showed a 2 cm. scar 
on the front and inferior border of the chin.  All else was 
within normal limits.  The veteran's oral mucosa showed small 
buccal bony projections of the maxilla that were consistent 
with exostoses of varying size but averaging about 5 mm. by 5 
mm.  All else were within normal limits.  The veteran's 
periodontal condition showed light plaque and light lower 
anterior calculus.  Periodontal charting showed periodontal 
defects on teeth 3, 9, 23, and 31.  Mobilities were noted on 
these teeth and on tooth number 24.  

The veteran's overall hygiene was good .  His overall dental 
condition was in good repair from a decay standpoint; 
however, he would need some teeth removed now and in the 
future due to local advanced periodontal disease condition.  
A panoramic film was taken and reviewed.  This film showed 
teeth numbers 1, 16, 17, and 32 were missing.  There were 
periodontal bony defects noted on teeth numbers 9, 23, and 
31.  The TMJ condylar heads did not look symmetrical.  There 
were no caries noted.  There were also no fracture lines or 
surgical hardware noted and there was no bone loss due to 
trauma.  

The veteran's TMJ evaluation and range of motion examination 
showed that upon auscultation there was no joint noise.  Upon 
palpation of the veteran's TMJ joints, there was a slight pop 
on the right side.  The veteran was palpation sensitive on 
opening bilaterally.  He had no sensitivity from protrusive 
or excursive challenges to his mandible.  His range of motion 
was as follows:  Maxillary opening was 36 mm.  His left 
lateral excursion was 3 mm. and his right lateral excursion 
was 2 mm.  The veteran's protrusive movement was 4 mm.  

The following diagnoses were made:  missing third molars 
only; maxillary and mandibular alveolar bone loss due to 
advanced local periodontitis; overall hygiene good with 
specific area of periodontal problems; some TMJ pathology and 
limited range of motion, which was not likely service 
related; periodontally abscessed tooth number 23; need for 
possible future removal of certain teeth due to periodontal 
problems; and no clinical caries; however, the veteran did 
have some chipped lower anterior teeth.  

In its February 2002 rating determination, the RO noted that 
service medical records showed that the veteran received 
dental treatment, including cleanings on a regular basis.  It 
further observed that the veteran was seen in March 1996 
complaining of a lower right jaw ache.  Impacted wisdom teeth 
were identified.  Bacterial plaque and accompanying host 
response secondary to tooth 31 impaction were reported.  The 
impacted teeth were removed.  The RO also noted that the 
chronic jaw condition was not reported at the time of 
discharge from the military and there was no indication of 
treatment for a chronic jaw condition in service.  The RO 
further observed that treatment records from the veteran's 
private physician revealed that the veteran continued to 
receive dental treatment at least annually from 1998 to 2001.  
The RO also reported the results of the November 2001 VA 
examination.  

In denying service connection for periodontal disease, the RO 
noted that service connection could be granted for a 
disability which began in military service or was caused by 
some event or experience in service.  The RO found that 
38 C.F.R. Part 4, Rating Schedule, dental disabilities 
stipulated that tooth loss due to loss of mandible or 
maxillary structure due to periodontal disease was not a VA 
compensable disability unless the disease was due to trauma 
or diseases such as osteomyelitis.  The RO noted that the 
records failed to show that periodontal disease was related 
to either of these conditions.  Furthermore, the veteran 
received dental treatment on a regular basis, including teeth 
cleanings.  The RO also noted that the veteran received 
regular dental cleaning in service.  

In denying service connection for TMJ, the RO found that the 
evidence showed the veteran complained of right lower jaw 
pain prior to removal of impacted wisdom teeth without 
further residuals.  However, other evidence received in 
connection with the claim showed that the veteran currently 
suffered from TMJ which was unrelated to the disability which 
occurred in service.  Therefore, since there was no 
relationship between the disability which occurred in service 
and the current condition, service connection was denied.  
The RO denied service connection on the basis that the 
condition neither was incurred in, or caused by, service.  
The RO noted that the record failed to show that the 
veteran's current jaw condition was related to treatment in 
service or injuries.  It further observed that the dental 
expert opined that he felt the temporomandibular pathology 
was not related to military service.  

In May 2003, the veteran requested that his claim be 
reopened.  He contended that he now had evidence that his 
dental problems were caused by trauma while on active duty.  
He noted that it had been stated that he was in a head on 
collision while in Fort Bragg in 1982.  The veteran reported 
that he was also jumped and hit in the mouth while on leave 
in New York City in February 1984 and that he was hit in the 
mouth at Ft. Lewis in December 1988.  He reported that he did 
not mention this to the VA examiner in November 2001.  He 
indicated that his dentist had told him that his injuries 
were surely sustained from the trauma to the mouth.  The 
veteran stated that since 2002 he had had a tooth removed and 
had had oral prosthetic devices inserted at substantial out 
of pocket costs.  The veteran submitted photocopies of his 
service medical records showing his involvement in the above 
reported incidents.  

In a June 2003 statement in support of claim, the veteran 
stated that in March 1982 he was involved in a head on 
collision where he hit his face and head on the dashboard.  
He also noted that in February 1984, he was assaulted with a 
pipe and hit on the face and head while in New York.  He 
indicated that he was treated on the scene by paramedics and 
returned to Fort Bragg.  The veteran also reported that he 
was hit in the mouth in December 1988 trying to break up a 
fight between two soldiers.  He stated that he was treated at 
Madigan Army Medical Center.  

The veteran indicated that he was going to be receiving 
extensive dental care which he attributed to the above 
incidents.  He noted that his dentist had told him that the 
only way that this damage could have occurred was due to the 
trauma he had received.  He reported that the scars on his 
face were directly at the spot where his teeth had to be 
removed.  

In July 2003, the veteran submitted three separate detailed 
reports relating to the above incidents.  The reports were 
entitled Report of Accidental Injury in Support of Claim for 
Compensation or Pension.  

In August 2003, treatment records detailing the current 
treatment that the veteran was receiving were submitted.  

In October 2003, NPRC indicated that there were no line of 
duty records for the March 1982 motor vehicle accident, the 
February 1984 assault, or the December 1988 fight.  

In October 2005, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
felt the initial rating was incorrect.  The veteran reported 
three separate incidents which he felt caused his current 
dental problems.  He noted being involved in a head on 
collision when he was a passenger in a van that belonged to 
his immediate supervisor.  The veteran indicated that he 
sustained a concussion and stated that that he was never 
referred to the dental clinic for any possible trauma.  

The veteran also noted that while on approved leave in Staten 
Island, New York, he was beaten up.  The veteran stated that 
after accidently bumping another car and checking to see what 
damage had been done, he was beaten with a pipe.  He noted 
that the Army asked the Staten Island Hospital to forward the 
bill as they would pay due to his being on approved leave.  
Finally, the veteran reported that during a jump he hit his 
head against the side of the exit of the aircraft before 
jumping.  The examiner noted that the veteran had submitted 
letters from his personal dentist, with the letters 
indicating that teeth numbers 9, 23, and 24 were lost due to 
trauma.  The examiner stated that he had reviewed the 
veteran's medical history and it was found to be uneventful.  

Physical examination revealed that teeth numbers 23, 24, and 
9 were missing but had been replaced.  Number 30 had a large 
fracture of the distal facial aspect of the tooth.  Oral 
hygiene was noted to be fair to good.  TMJ symptomatology was 
minimal.  Opening and lateral movements were well within 
normal limits.  There was a slight popping associated with 
opening, but the veteran did not have limited diet and he 
stated that this bothered him sporadically.  

The examiner opined that the TMJ symptomatology was so 
minimal that he did not believe that there was enough to 
warrant a service connection for TMJ despite lack of such an 
entry in the veteran's claims folder.  

The examiner stated that the three lost teeth were another 
matter.  It was his opinion that the loss of teeth numbers 9, 
23, and 24, were as likely as not caused by or a result of 
the trauma experienced by the veteran described in the above 
three episodes.

Evidence received subsequent to the February 2002 rating 
determination, including the statements from the veteran, the 
reports form his private dentist, and the results of the 
October 2005 examination.  The veteran's statements provide 
competent evidence of in-service dental trauma, and thus 
relate to a previously unestablished element necessary to 
establish service connection.  As such this evidence is new 
and material.  38 C.F.R. § 3.156(a).

As new and material evidence had been submitted, the Board 
will now address the issues on the merits.  

With regard to the veteran's claim of service connection for 
TMJ, the Board notes that there were no findings of TMJ in 
service.  The veteran is competent to report in-service 
trauma, and his reports satisfy the requirement for an in-
service injury.

The current findings of TMJ satisfy the requirement that 
there be a current disability.

There is, however, no competent evidence relating the current 
disability to the claimed trauma in service.  The November 
2001 and October 2005 VA examiners, following a comprehensive 
examination of the veteran and, in the case of the 2005 
examination, a review of the claims folder, found that the 
veteran's TMJ was not related to service.  

The veteran has expressed his belief that he currently has 
TMJ which has its origins in service.  However, as he has not 
been shown to be a medical expert, he is not qualified to 
express an opinion regarding any medical causation.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  

Absent competent evidence linking current TMJ to service, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

The veteran has also not been shown to have as a result of 
the trauma he sustained to teeth numbers 9, 23, or 24, 
chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid processes, loss of 
the hard palate, or loss of teeth due to the loss of 
substance of the body of the maxilla or mandible and where 
the lost masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  While the 
October 2001 VA examiner found that the veteran had maxillary 
and mandibular alveolar bone loss, he indicated that this was 
due to advanced local periodontitis.  As the veteran is not 
eligible for compensation, he cannot be awarded service 
connection.  See Cross v. Brown, 9 Vet. App.18 (1996).

As the preponderance of the evidence is against the award of 
service connection for compensation purposes, the benefit of 
the doubt doctrine is not applicable.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for TMJ; to that 
extent the appeal is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for periodontal 
disease; to that extent the appeal is granted.  

Service connection for TMJ is denied.

Service connection for periodontal disease is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


